Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 12 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 12, in line 1, the claim recites, “A retainer for a hose coupling according to claim 1” however claim 1 is drawn to “A pipe coupling comprising” and not to a retainer. It is unclear if claim 12 is intended to be a dependent of claim 1, and thereby require all the limitations as presented in claim 1, or if claim 12 is intended to be a new independent claim directed to the subcombination element of “a retainer”.
Regarding claim 13, in line 1, the claim recites, “A hose for a hose coupling according to claim 1” however claim 1 is drawn to “A pipe coupling comprising” and not 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-4, 7-8, and 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kazuko (JP 4881188B2).

The following is an alternative interpretation of Kazuko from the previous office action.

In regard to claims 1, 12, and 13, Kazuko discloses a pipe coupling comprising: 
a pipe branch (Fig. 6, 30), 
a hose (Fig. 6, 40), and 
a retainer (Fig. 6, 10), 
wherein the pipe branch forms a proximal branch section terminating the pipe branch (Fig. 6, section at 32a to 31 which terminates at 31), a distal branch section in 
wherein the hose terminates axially in an opening (Fig. 6, terminating end of 40 at 32a) configured to receive the proximal branch section in an axial direction (Fig. 6) and comprises a proximal fold (See image below, indicated proximal fold is at least a fold such that it bends around the indicated proximal flange and forms a groove), a distal fold (See image below), and an internal gasket (Fig. 6, 33) between the proximal fold and the distal fold (Fig. 6 and See image below), the gasket being arranged to seal between an inner surface of the hose and an outer surface of the proximal branch section (Fig. 6), and the gasket having an external diameter greater than the increased diameter (See image below, the external diameter of the gasket is at least greater than a portion of the increasing diameter of the expanded section),
wherein the retainer is configured to enclose the pipe branch and the hose (Fig. 6) and forms a proximal flange (See image below) and a distal flange (See image below), the proximal flange and the distal flange both extending inwardly (See image below, both flanges extend radially inward) and defining a passage for the pipe branch (See image below), the passage having an internal diameter which is smaller than the increased diameter (See image below, the passage defined by the flanges have a smaller inner diameter than the increased diameter of the expanded section as shown), the proximal flange being configured for engaging the proximal fold (See image below, engages by contact) and the distal flange being configured for engaging the distal branch section (See image below, engages by contact), and 


    PNG
    media_image1.png
    619
    966
    media_image1.png
    Greyscale

In regard to claim 2, Kazuko discloses the coupling according to claim 1, wherein the retention flange and the proximal flange define passages with the same internal diameter (Fig. 6 and see image for claim 1). 
In regard to claim 3, Kazuko discloses the coupling according to claim 1, wherein the proximal fold and the distal fold define inner surfaces configured for contact with the outer surface of the proximal branch section (Fig. 6 and see image for claim 1, the folds are in contact with the outer surface of the proximal branch section). 
In regard to claim 4, Kazuko discloses the coupling according to claim 1, where the retainer is configured for applying a pressure to the proximal branch section through the hose (Fig. 6, 10 is for clamping on the indicated proximal branch section). 
In regard to claim 7, Kazuko discloses the coupling according to claim 1, wherein the proximal, distal and retention flange extends circumferentially along an inner surface of the retainer (Fig. 6 and see image for claim 1, each flange extend from the inner surface of 10). 
In regard to claim 8, Kazuko discloses the coupling according to claim 1, wherein the retainer comprises a first clamp part and a second clamp part (Fig. 2, 21 defines two flange shapes of 10), the first and second clamp parts being configured to substantially encircle the pipe branch and the hose (Figs. 2 and 6, 21 encircles the indicated pipe branch and hose such that the branch and hose are radially within 21), and wherein the first and second clamp part is mated in a direction with a radial component in relation to the pipe branch (Fig. 5, both 21 are radially mated by a bolt 24). 

Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kazuko (JP 4881188B2) in view of Bauer (US 3,731,711).
In regard to claim 5, Kazuko discloses the coupling according to claim 1, but does not expressly disclose the hose has a bellow section. 
In the related field of pipes, Bauer teaches a corrugated pipe (Fig. 1 and Abstract).
It would have been obvious to one having ordinary skill in the art to have modified the hose of Kazuko to include a corrugated pipe section in order to have the advantage of a reliable, widely utilized, and well known pipe structure as taught by Bauer in 1:9-29.
In regard to claim 6, Kazuko and Bauer discloses the coupling according to claim 5, but does not expressly disclose the bellows having a distance between adjacent folds which is smaller than the distance between the proximal fold and the distal fold. 
While Kazuko in view of Bauer do not expressly disclose the bellows having a distance between adjacent folds which is smaller than the distance between the proximal fold and the distal fold; the distance may be determined through the use of routine experimentation during the engineering design process to optimize the functionality of the device, suited to the intended use and desired parameters. 
It would have been obvious to one having ordinary skill in the art to have modified Kazuko in view of Bauer to have a distance between adjacent folds of the bellows which is smaller than the distance between the proximal fold and the distal fold, as the distance may be optimized to the desired operational parameters through .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kazuko (JP 4881188B2) in view of Martin (US 9,273,810)
Kazuko discloses the coupling according to claim 1, and the hose is made of electrically conductive materials (In paragraph 19 of the English translation discloses hose 40 can include aluminum which is an electrically conductive material) but does not expressly disclose the pipe branch is made of electrically conductive materials.
In the related field of flexible pipe connections, Martin teaches a metal insert contacting the inner diameter surface of a flexible pipe (Fig. 1, metal insert 40 and flexible pipe 10).
It would have been obvious to one having ordinary skill in the art to have modified the material of the pipe branch of Kazuko to be made of a metal in order to have the advantage of improving performance of corrugated metal hoses and protection against detrimental vibrations as taught by Martin in 3:64-67 and 4:1-3.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kazuko (JP 4881188B2).

While Kazuko do not expressly disclose the retainer is less flexible than the proximal branch section or the pipe branch is less flexible than the opening; the thickness of the retainer, proximal branch section, pipe branch, and opening may be determined through the use of routine experimentation during the engineering design process to optimize the functionality of the device, suited to the intended use and desired parameters. 
It would have been obvious to one having ordinary skill in the art to have modified Kazuko to have the retainer is less flexible than the proximal branch section or the pipe branch is less flexible than the opening, as the thickness of each component may be optimized to the desired operational parameters through the use of routine experimentation to have the advantage of flexibility or rigidity suitable for various flow conditions. A person of ordinary skill in the art undertaking such experimentation would have had a reasonable expectation of success and the results would have been predictable.

Allowable Subject Matter
Claims 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Changes to the Abstract filed on 5/18/2021 are accepted.

Applicant's arguments filed 5/18/2021 with respect to claims 1-13 and 15-17 and have been considered but are moot because the new ground of rejection does not rely on the previous interpretation of the prior art Kazuko.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William S. Choi whose telephone number is (571)272-8223.  The examiner can normally be reached on Mon - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3664.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/W.S.C./Examiner, Art Unit 3679                                                                                                                                                                                                        
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679